Citation Nr: 0023574	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1972.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The Board in May 
1999 remanded the case for further development.  The RO 
recently returned the case to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy and no competent evidence of record corroborates 
events of Vietnam service relied on to support the diagnosis 
of PTSD.

2.  The veteran without good cause failed to respond to 
requests for assistance in the evidentiary development of 
facts pertinent to his claim.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107, 7104(c) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f), added May 19, 1993, 58 
Fed. Reg. 29110 (May 19, 1993), and as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999), 
4.125 (1999) as amended 61 Fed. Reg. 52700 (October 8, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  Satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

	In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

The Court has also held that the "duty" to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).



Analysis

The personnel records confirm that the veteran served with 
the Communications Company, 5th Communications Battalion from 
mid October 1969 to mid March 1970 in the Republic of 
Vietnam.  Another entry indicates that he "Participated in 
operations against the Insurgent Forces in the Republic of 
Viet Nam" during the time of Vietnam service.  The personnel 
records and his DD Form 214 show the award of the Vietnam 
Campaign Medal w/device.  The service department's correction 
of the DD Form 214 in 1972 did not add any awards or 
decorations.  In 1997 the service department reported there 
was no record of receipt of the Purple Heart on file.  

The service medical record entry dated December 1, 1969 shows 
the veteran was seen with a three day history of watery eyes, 
photophobia and palpebral conjunctivitis, more marked on the 
right, and no history of foreign body.  The impression of 
foreign body embedded in the central area of the right cornea 
was made after examination that also found photophobia, 
pupillary irregularity and palpebral and bulbar 
conjunctivitis.  When he was seen the next day and cleared to 
duty a central foreign body was noted.  The notes entered on 
a June 1971 medical examination included "SW. lt. eye, 1 Dec 
69: Healed..."  An orthopedic clinic entry in July 1971 noted 
all health records were lost in Vietnam.  In the summary of 
his hospitalization from July to September 1971 it was noted 
his past history was essentially unremarkable and that he was 
a Vietnam veteran with a "slight touch of malaria" and no 
problem since.  The following note was entered on the 
December 1971 separation medical examination: "SW (L) eye, 
1, Dec. 69', Healed..." 

The veteran's initial VA benefit application in 1972 included 
a left eye injury that he said was treated in service in 
December 1969.  On the initial VA examination there was a 
history of a November 1969 hand grenade injury of the left 
eye with current findings of refractive error and amblyopia 
of the right eye.  

The record shows that the RO in 1972 granted service 
connection for foreign body of the left eye that it rated as 
residuals, left eye injury due to foreign body (removed) from 
hand grenade.  In the rating decision it was noted there was 
no evidence of a Purple Heart having been awarded, but 
evidence that a foreign body was removed from the veteran's 
"left" eye, imbedded in the central area of the "right" 
cornea.  The rating decision noted there was no evidence as 
to how the foreign body came into the eye.  

The veteran's initial claim for PTSD was filed with VA in 
1993.  On a VA eye examination in early 1994 it was reported 
that a corneal foreign body was removed from the left eye 
about 20 years earlier.  There was no reference to a shrapnel 
or shell fragment wound.

VA psychiatry examination conducted in February 1994 shows 
the veteran recalled his experiences in Vietnam included 
killing one Viet Cong.  He reported that at one time in 
December 1969, a hand grenade was thrown in his direction and 
he was knocked out for a couple of hours from the explosion.  
He also reported that he saw a man from his unit blown up, 
and that his commander was hit by a rocket and his entire 
body was never recovered.  The veteran stated that he 
normally could block out these memories, but that as he gets 
older, he recalls the experiences in Vietnam more frequently.  
The veteran stated that he had a particularly hard time in 
1978 or 1979 and found it difficult to go to work during that 
time.  On examination, the examiner noted that the veteran 
did not appear to be exaggerating his service experiences or 
symptoms of PTSD.  The examiner rendered a diagnosis of 
chronic and moderately severe PTSD.

A VA social industrial survey and PTSD evaluation conducted 
in March 1994 is also of record.  The clinician recited the 
veteran's military history, in which the veteran reported 
that he was involved in heavy combat from October to December 
1969.  He reported that 90 percent of his replacement unit 
was killed or wounded in the first two months after landing.  
The veteran also recounted the time when a hand grenade was 
thrown in his direction and, as a result, he injured his left 
eye.  The veteran also told of an instance when a corpsman's 
arms and legs were blown off and he asked that the veteran 
kill him.  Another traumatic episode that the veteran spoke 
of during his evaluation was when the veteran's unit overran 
an enemy hospital and killed everyone inside, not aware that 
it was a hospital that they were attacking at the time.  On 
evaluation, the social worker assessed that the veteran has 
some inability to connect with others in emotional ways and 
displays signs of loneliness.  The social worker also noted 
that it was unclear whether the veteran's symptoms are 
connected with Vietnam or related to PTSD.

The veteran also underwent a VA examination in July 1997 in 
which the examiner noted that the veteran relayed numerous 
combat experiences, including a time when a fellow soldier 
died in his arms and he witnessed the death of his commanding 
officer by rocket strike.  The veteran reported triggers of 
intrusive recollections regarding Vietnam and the inability 
to have effective relationships due to such experiences.  The 
examiner also noted that the veteran has been treated for 
symptomatology related to PTSD since 1990, the majority of 
the time in one-to-one consultations.  The examiner's Axis I 
diagnosis was PTSD.  

The record shows that the RO in October 1997 granted service 
connection for tinnitus and bilateral hearing loss based upon 
the veteran's report of several months of combat in Vietnam 
and considerable exposure to incoming and outgoing noise and 
subsequent noise exposure.  An examiner assessed noise-
induced hearing loss.  The rating decision referenced the 
history of a hand grenade explosion and reasonable doubt as 
to acoustic trauma and increased hearing loss having occurred 
from the hand grenade injury.

In a letter in 1998 from the Records Correspondence Section, 
Personnel Management Support Branch of the U.S. Marine Corps 
it is stated that a search of the unit diaries of the 
veteran's communications battalion for the period of time he 
served in Vietnam did not show evidence of casualties for 
this period.  The service department said it was unable to 
verify any death through the unit diaries.  It was reported 
that the veteran's records and the unit diary research showed 
his primary duty was Communications Center and his unit was 
Communication Company, 5th Communication battalion.  The RO 
in January 1999 issued a supplemental statement of the case 
that informed him of the service department findings.   

The Board remand asked the RO to have the veteran provide 
additional details about the claimed stressors in order to 
permit further research.  The RO advised him of this request 
through letters in June 1999 and August 1999 to his address 
of record.  The RO in March 2000 issued a supplemental 
statement of the case to the veteran at the same address.  It 
was noted that he had not replied to the requests for 
specific military information.  His letter in late March 2000 
referred to current treatment for PTSD and included a request 
to consider him for nonservice-connected disability pension.  
Additional VA records show PTSD reported through early 2000.  
The RO in May 2000 issued the veteran another supplemental 
statement of the case that noted he had not responded to 
earlier requests for specific military information.  The RO 
early in August 2000 advised him that the case was being 
returned to the Board and that additional evidence should be 
submitted to the Board.  

The Board in 1999 found that the veteran has presented a 
well-grounded claim of service connection for PTSD.  There 
was a diagnosis of PTSD linked to events (stressors) reported 
by the veteran to have occurred in service.  Cohen v. Brown, 
10 Vet. App. 128, 136-37 (1997).  

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. 

As a result of the veteran having satisfied the elements for 
a well grounded claim there is an obligation to assist him in 
the development of the claim.  The Board finds that any 
obligation that existed has been met in view of the 
development that has been completed in this case.  There does 
not appear to be any deficiency in the development that could 
be viewed as potentially prejudicial to the claim.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.  

However, this duty is not solely VA's responsibility.  As is 
discussed below, the veteran has repeatedly refused to 
provide additional evidence to conduct a search to confirm 
stressors.  Although the Board in the 1999 remand appeared to 
require that the RO seek stressor verification from the 
service department, the evidence developed since that remand 
does show a diagnosis of PTSD but the veteran has not 
provided evidence asked for regarding specific stressors.  In 
essence, based on his inaction without any explanation for 
more than a year that good cause prevented compliance, one 
could argue that he has abandoned the claim.  He was advised 
through the supplemental statements of the case regarding the 
failure to provide evidence and evidentiary deficiencies, and 
through the Board remand the necessity of such evidence.  
However the Board believes the well grounded claim for PTSD 
requires that his claim be decided on the evidence of record.  
The Board is bound in its decisions by VA regulations but not 
manual provisions.  38 C.F.R. § 19.5.  

In summary, the RO in November 1997, January 1999 and March 
2000 supplemental statements of the case (SSOC) advised the 
veteran, in essence, that the record did not contain evidence 
of combat-related stressors he claimed occurred.  The veteran 
after the Board remand was first asked to supplement his 
earlier recollections in June 1999 and then once again in 
early August 1999.  He has not provided this information 
after being informed of the need for specific information.  
The Board does not find any deficiency in the development 
asked for since the veteran has not provided the information 
that would allow the service department to conduct a 
meaningful search.  It appears that the service department 
previously researched the unit records for the relevant time 
period of Vietnam service and in so doing was unable to 
confirm any deaths which the veteran reported as specific 
stressors.  Stegall, supra.

The recent amendment of section 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  The record 
shows the veteran was afforded VA examinations, most recently 
in 1997, that did find PTSD, and he does have the PTSD 
diagnosis after ongoing treatment through 1999.  The 
examiners on each occasion presumably applied the then 
current diagnostic criteria and took them into account.  
Cohen, 10 Vet. App. at 140.  

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness. 
The Board is no longer required to determine if there is a 
clear, current diagnosis of PTSD linked to service events.  
PTSD does appear in the forefront of psychiatric diagnoses.  
It is the Board's opinion that the record does not establish 
a diagnosis of PTSD linked to service in this case.  The 
Board is aware that a clear or unequivocal diagnosis of PTSD 
is no longer an essential element to establish service 
connection.  

The record shows the most recent examinations were completed 
after the effective date of the change.  The clear diagnosis 
was a regulatory term the Court had defined as an unequivocal 
diagnosis.  Cohen, 10 Vet. App. at 139.  The Court did not 
define clear or unequivocal diagnosis, nor did the preamble 
information in the publication of the proposed or final 
amendment adding section 3.304(f) clarify the term.  In the 
legal context unequivocal is defined as:

Clear, plain; capable of being understood in only one 
way or as clearly demonstrated.  Free from uncertainty, 
or without doubt; and, when used with reference to the 
burden of proof, it implies proof of the highest 
possible character and it imports proof of the nature 
of mathematical certainty. 

Similarly defined, clear means obvious, beyond reasonable 
doubt, perspicuous or plain; free from all limitation, 
qualification or shortcoming.  Black's Law Dictionary, 317, 
1698 (Revised Fourth Edition, 1968). 

The current standard is somewhat less rigorous but the Board 
believes the determination must take into account history 
relied on in the several diagnostic assessments of record to 
reach a determination of whether the veteran has PTSD linked 
to service.  The Board is bound by the regulations and the 
implied standard of proof for service connection under 
section 3.304(f).  The social work assessments wherein the 
veteran reported PTSD symptoms being endorsed were relied on 
by clinicians who did find the claimed stressors sufficient 
to support the diagnosis.  

Whether the diagnosis with respect to PTSD meets current 
criteria can be determined on the record although the veteran 
has not advanced his case by failing to cooperate in the 
development of the claim without good cause.  The Board will 
note that the veteran has mentioned the various stressors in 
service which the Board noted in remanding the case.  VA 
examined him and the record was reviewed.  Undoubtedly, PTSD 
linked to service was reported based upon a belief that the 
stressor events actually occurred.  

The stressors for PTSD were not vague but the Board does not 
find the veteran a credible historian.  The Board chooses not 
to assign any probative weight to the psychiatry examinations 
that report PTSD linked to service since the veteran has 
given reason to doubt the existence of stressors he recalls.  
The examinations, collectively, appeared to have been 
thorough in the assessment and identification of the 
veteran's psychiatric disability and the recited stressors 
were found sufficient from the veteran's presentation.  The 
veteran could identify events to correspond with the 
complained of manifestations but his credibility may be 
reasonably questioned.  The presumed truthfulness of his 
statements does not extend to an evaluation of the claim on 
the merits.

The Board initially finds sufficient reason to reasonably 
question the reported shell fragment wound of the left eye in 
service.  For example, the veteran was seen in late 1969 for 
eye complaints but the Board finds it remarkable that on 
being seen twice there was no account of any hostile fire as 
a possible etiology for the foreign body removed from the 
right eye.  The Board would not rule out the possibility of 
misidentification of the affected eye, but there is no 
plausible explanation for the failure to recount anywhere in 
the record an unconscious-rendering grenade explosion that 
the veteran claimed occurred.  Soon after service the claimed 
grenade injury was reported to have occurred in November 1969 
where earlier the reference was to a specific date in 
December 1969.  Therefore the Board reasonably questions the 
value of the later notation of a left eye shrapnel wound in 
service.  The Board is not persuaded by the representative's 
attempt to conveniently explain away the veteran's nonreceipt 
of the Purple Heart.  In this instance the treatment is well 
documented as is the history and subsequently reported 
history does not establish the earlier occurrence of a combat 
wound.  On the other hand, his DD Form 214 and personnel 
records reflected awards and decorations and it is noteworthy 
that the service department did not add the Purple Heart when 
it corrected the DD Form 214 several years after service.  
And, in 1997 the service department confirmed a Purple Heart 
was not awarded.  Further, the veteran has not offered any 
explanation for his failure to receive this recognition of a 
claimed combat injury. 

The Board attaches no significance in the context of the PTSD 
claim to the RO's acceptance of recollected combat events 
which are not confirmed when it granted service connection 
for a left eye injury, hearing loss and tinnitus.  These 
determinations appear to have a more relaxed evidentiary 
burden than that required to confirm PTSD stressors.  The 
regulation requires credible supporting evidence that the 
claimed in-service stressor actually occurred and this cannot 
be through the veteran's statements alone.  He received none 
of the citations that would entitle his recollections to any 
deference without further corroboration. 

More damaging to the acceptance of the veteran's recalled 
stressors is the service department's research which did not 
confirm any deaths.  The veteran made several specific 
assertions regarding the deaths of unit members and 
casualties but no casualties, including deaths, were 
confirmed for the time period of his Vietnam service.  The 
official record contradicts his recollections.  Therefore the 
Board finds his recollection of stressors inherently 
incredible, as they appear to be inconsistent with the 
available data.  As noted previously, the veteran has not 
provided the information that might serve to enhance his 
claim and he has not given any reason for not assisting in 
the development of pertinent facts.  

The Board would also point out that the elaborate recitation 
of stressors he gave to a VA social work service interviewer 
in 1997 is inconsistent with his earlier presentation.  He 
elaborated upon events during an extended period of Vietnam 
service, which he did not have according to the official 
record.  Thus the Board may reasonably assign no probative 
value to his recollection of stressors during this period.  
In the report he was credited with having had more than a 
year of Vietnam service when he actually had about five 
months.  Significantly he placed many of his field combat 
experiences during the time when he would not have been in 
Vietnam.  So from the standpoint of having engaged in combat 
with the enemy, the unsubstantiated stressors cause the Board 
to reasonably question his entire presentation of Vietnam 
experiences.  

Under VAOPGCPREC 12-99, by which the Board is bound, engaging 
in combat is interpreted as meaning the veteran took part in 
a fight or encounter with a hostile unit or actually 
participated in combat.  The evidence against finding he 
attacked or defended against an enemy attack is principally 
the absence of official recognition of a claimed combat wound 
and the failure of the service department to confirm the 
causalities he has recited as stressors.  In essence, the 
Board finds that the service records and findings of the 
service department research do not tend to establish the fact 
of combat stressors.  The veteran's own statements are noted 
but they are not accorded any probative weight because the 
asserted facts are not supported by independent evidence.  
The Board has not overlooked the notation in his personnel 
record of participation in operations against insurgent 
forces but the evidence of no casualties, including deaths he 
vividly described as having occurred, as well as no 
satisfactory evidence to confirm a grenade injury, leads the 
Board to conclude the citation was no more than a general 
recognition of service circumstances rather than establishing 
claimed instances of combat.  The Board also must observe 
that the time period referenced in the entry corresponded 
with the entire period of his Vietnam service, that is from 
the day he arrived through the day he left Vietnam.  See for 
example Gaines v. West, 11 Vet. App. 353, 361 (1998).

The credibility and weight to be attached to evidence is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The veteran has not cooperated with 
VA's attempt to confirm stressors.  Thus the Board concludes 
there is currently no established diagnosis of PTSD linked to 
service, which is a critical element that must be present to 
support service connection.  It is obvious he has the PTSD 
diagnosis, but he is not shown to have met the current 
criteria for PTSD linked to military service.  The veteran's 
continuing failure to cooperate has not been justified.  
There is no argument from the veteran or his representative 
regarding good cause for his inaction for over a year to the 
VA request for specific military information.  The RO 
conscientiously sought to develop the claim through contact 
with the veteran at his known address at each stage of the 
appeal and through the service department.  The record does 
not show correspondence addressed to the veteran has been 
returned as undelivered.  38 C.F.R. § 3.1(q).  

The Board observes that the veteran was advised by the RO 
supplemental statement of the case of the significance of his 
failure to cooperate in that he was advised that the evidence 
was necessary.  The veteran's failure to respond to this in 
any manner to indicate he might have had good cause for 
consistently not reporting the information leads the Board to 
reasonably conclude that none existed.  And being against his 
interest not to provide the information, the Board views his 
inaction as another factor against his credibility. 

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness.  In a 
claim based upon claimed combat experiences, such as the 
veteran's PTSD claim, there are additional criteria.  The 
basic elements to establish service connection for PTSD are 
set forth under 38 C.F.R. § 3.304(f), as amended in June 
1999.  

The Board has considered the reported participation in 
counterinsurgency operations in the determination of whether 
the veteran engaged in combat with the enemy, an analysis of 
his recollections of combat events, the application of 
38 U.S.C.A. § 1154(b) adjudication benefits regarding the 
need for corroboration.  The benefit-of-the-doubt rule is not 
applicable since for reasons discussed herein the Board has 
determined that the evidence preponderates against the claim.  
The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  The Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  He does not have any of the 
military awards/decorations to presume the claimed events 
occurred without further corroboration.  Although not every 
detail must be corroborated, in this case none of the details 
of claimed stressors are corroborated.  Suozzi v. Brown, 10 
Vet. App. 307, 310-11 (1997).  The Board finds the evidence 
viewed objectively preponderates against the claim.


ORDER

Service connection for PTSD is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 

